DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 30 Nov 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 Mar 2021 has been entered.

Response to Amendment
Amendments to the claims and specification were received on 11 Mar 2021 and entered on 26 Mar 2021 with the filing of the RCE.

Status of the Claims
Canceled: 1–27, 29, 32, 33, 35–37 and 39
Examined herein: 28, 30, 31, 34, 38 and 40–54

Withdrawn Rejections
All rejection of claim 29, 33 and 35 are hereby withdrawn; their cancelation moots the rejections.

The rejection of claims 28, 30, 31, 34, 41–46 and 50–52 under 35 USC § 103 over Colwell, Kreiswirth, and Hurwitz is hereby withdrawn in view of Applicant's amendments and persuasive arguments that none of these references teaches the network modeling framework recited in claim 43 (Reply, pp. 15–16).  Consequently, all other rejections under § 103 are hereby withdrawn.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30, 38, 40, 49, 53 and 54 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 30 depends on claim 29, which has been canceled.
Claim 38 does not particularly point out how the element "z'izj" is related to any of the other claim elements.  This term is disclosed as an element within a particular mathematical model (specification, p. 37, l. 6), but it is not clear whether its recitation in claim 38 implicitly limits claim 38 such that the "Bayesian inferential approach" and/or the "network modeling framework" must use the model described on p. 37 of the specification.
Likewise, element (ii)(i1) of claim 53 recites "z'izj", and the claim does not particularly point out how or to what extent this element limits the claim.

Claims 40 and 54 do not remedy the deficiencies in the claims from which they depend, so they are likewise rejected.

Response to Arguments - Rejections Under 35 USC § 112(b)
In the reply filed 11 Mar 2021, Applicant asserts that the rejection no longer applies to the instant claims, as amended (p. 13).  While the examiner acknowledges that the amendment remedied some of the issues with the claims, as explained above, the amendments introduced a few new issues.
The examiner recommends deleting all descriptions of specific coefficients or equation elements from the claims.  While reciting complete equations or mathematical expressions is often an excellent way to define the scope of an invention, reciting only parts of equations/expressions described elsewhere tends to cause problems under § 112(b).

Allowable Subject Matter
Claim 43 is allowable because the prior art neither teaches nor renders obvious the claimed network modeling framework.  While the claimed framework utilizes many of the network modeling concepts taught by Chiu, et al. (PNAS USA 2011; reference 6 on IDS of 28 Oct 2020), the steps of "comput[ing] the average amount of sequence space shared across the network for each sample and similarity of shared sequence space amount among the samples" as part of this model is a novel and non-obvious development of the methodology of Chiu.
Consequently, claims 28, 31, 34, 41, 42, 44–48 and 50–52 are also allowed.

Conclusion
Claims 30, 38, 40, 49, 53 and 54 are rejected.
Claims 28, 31, 34, 41–48 and 50–52 are allowed.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/Soren Harward/Primary Examiner, Art Unit 1631